     Case
MIE (Rev. 9/09) 2:20-cv-11992-GCS-RSW
                Order Regarding Reassignment of Companion CaseECF
                                                               - Civil   No. 2 filed 07/28/20     PageID.22      Page 1 of 1



                                                    UNITED STATES DISTRICT COURT
                                                    EASTERN DISTRICT OF MICHIGAN

Darell Deon Chancellor,


                      Plaintiff(s),                                           Case No. 2:20-cv-11992

v.                                                                            Honorable Stephen J. Murphy, III

Detroit, City of et al.,                                                      Magistrate Judge David R. Grand


                      Defendant(s).
                                                                         /

                                ORDER REGARDING REASSIGNMENT OF COMPANION CASE

         This case appears to be a companion case to Case No.           20-cv-11616    . Pursuant to E.D. Mich LR
83.11, the Clerk is directed to reassign this case to the docket of the Honorable George Caram Steeh
and Magistrate Judge R. Steven Whalen                     .


                                                                              s/Stephen J. Murphy, III
                                                                              Stephen J. Murphy, III
                                                                              United States District Judge

                                                                              s/George Caram Steeh
                                                                              George Caram Steeh
                                                                              United States District Judge




           Pursuant to this order, case assignment credit will be given to the appropriate Judicial Officers.
           Case type: CIVIL

        If the District Judge assigned to the companion case is located at another place of holding court, the office
code will be changed accordingly.


Date: 7/27/2020                                                               s/N. Ahmed
                                                                              Deputy Clerk

cc:     Parties and/or counsel of record
        Honorable George Caram Steeh
